Order entered October 18, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00661-CR
                               No. 05-21-00664-CR

                          EDWIN CORTEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                   Trial Court Cause No. 005-86485-2020
                                    and
               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-82900-2020

                                     ORDER

      Before the Court are appellant’s (1) motion to abate appellate cause number

05-21-00661-CR pending the outcome of the appeal in 05-21-00664-CR or

alternatively to extend time to file a brief, and (2) motion to extend time to file a

brief in 05-21-00664-CR. We DENY appellant’s motion to abate. We GRANT the
motions to extend time to file the brief and ORDER appellant’s brief due by

November 15, 2021.


                                        /s/   LANA MYERS
                                              JUSTICE